Citation Nr: 1753248	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  03-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Sarah Schauerte, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to April 1985.

This matter comes before the Board on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. In a November 2010 decision, the Board denied the claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In June 2011, the Court issued an order granting a June 2011 joint motion to remand (JMR). The Board remanded the claim in July 2012 and January 2017. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's lumbosacral strain is not etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for a lumbosacral strain have not been met. 
38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by letters in August 2003 and August 2006.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In its July 2012 remand, the Board directed the AOJ to attempt to obtain the service treatment records the Veteran stated were missing, attempt to contact the prison physician who authored the July 2009 medical opinion, and if he wasn't available, schedule the Veteran for a VA medical examination. In June 2013, the AOJ attempted to obtain any remaining service treatment records and received negative responses to each request. In November 2013, the AOJ attempted to contact the physician who authored the July 2009 medical opinion and was told that he was no longer employed at the prison and had entered private practice. In December 2012, the Veteran's attorney was contacted, and she stated that the Veteran asserted that there were unlikely to be more service treatment records. She also stated that she had spent a considerable amount of time trying to contact the physician who authored the July 2009 medical opinion and had been unsuccessful. 

The Veteran was afforded a VA medical examination in September 2014. The Board finds that the VA examination is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; fully addresses the relevant rating criteria where applicable; and provides a sufficient medical opinion with respect to the Veteran's claim for service connection along with reasons and bases for the opinions rendered. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Pursuant to December 2014 correspondence from the Veteran's attorney that he was applying for Social Security Administration (SSA) benefits, in January 2017, the Board remanded the claim in order to attempt to obtain SSA records. However, a March 2017 response from SSA indicates that there are no records available.

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. The Veteran and his attorney have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.




Legal Standards

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999).

As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b). The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, the Veteran has not been diagnosed with any chronic disability listed in 38 C.F.R. §  3.309(a). Therefore, this alternative to the nexus requirement is not available.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

The Veteran asserts that his current lumbosacral strain was caused by a fall from a second story building during active service.

The Veteran's September 2014 VA medical examination showed that he is diagnosed with a lumbosacral strain. The Veteran has also submitted several lay statements showing that he has a current back condition. As established by the September 2014 VA medical examination and the Veteran's treatment records, the issue of a current disability is not in dispute. 

The Veteran's service treatment records show that he was seen during active duty service in May and June 1984 after a fall. He was diagnosed with a lumbar muscle strain and rule out lumbar ligament tear. His x-rays were normal. In a March 1985 examination prior to separation, the Veteran completed a Report of Medical History where he said that he did not have back pain, and he was found to have no abnormalities of the spine. 

Therefore, the relevant question in this case is whether there is a nexus between the Veteran's current lumbosacral strain and his fall during active service. 

The Veteran was afforded May 2009 and June 2010 VA medical opinions. However, these medical opinions were not accompanied by contemporaneous medical examinations and are thus inadequate. The Veteran submitted a July 2009 private medical opinion by a prison physician. However, in the June 2011 JMR before the Court, both the Veteran's attorney and VA agreed that this examination was inadequate because it was not based upon a review of the Veteran's service treatment records and was not supported by an adequate rationale. 

As discussed above , the Veteran was afforded a VA medical examination in September 2014. He was diagnosed with a lumbosacral strain. The examiner opined that it was less likely than not incurred in or caused by the claimed in-service event. The examiner noted the Veteran's treatment for a fall in May and June 1984. The examiner also noted that the Veteran had reported no back pain and had a normal back examination in March 1985. The examiner also noted that the Veteran had lumbar x-rays in September 1999, which showed a well-aligned spine with no evidence of fracture or destructive bone disease. The examiner noted that the Veteran's range of motion was normal on examination and that the Veteran's pain appeared out of proportion to the findings and x-rays. The examiner opined that if there had been chronic damage to the Veteran's back from the fall in 1984 it would have been seen on x-ray in 1999. The examiner further opined that there were insufficient evidence and findings to find a nexus between the 1984 fall and the current lumbosacral strain. As previously discussed, this opinion was predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; fully addresses the relevant rating criteria where applicable; and provides adequate reasons and bases for the opinion rendered. Therefore, the Board places high probative weight on the September 2014 VA opinion.

There is no competent evidence linking the Veteran's current lumbosacral strain to the Veteran's active military service. A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to opine on a complicated question of etiology, such as a nexus between military service and a lumbosacral strain. 

There is also no evidence that the Veteran's current lumbosacral strain was manifest within one year of separation from active military service. The record shows that the Veteran was complaining of low back pain as far back as 1999. However, his x-rays at the time were normal. Moreover, these complaints were more than fifteen years after separation from service. 

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


